Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                  Dec 19 2014, 6:38 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEYS FOR APPELLANTS:                          ATTORNEYS FOR APPELLEE:

STEVEN E. RIPSTRA                                  GREGORY F. ZOELLER
MELISSA J. HALEY                                   Attorney General of Indiana
Ripstra Law Office
Jasper, Indiana                                    ROBERT J. HENKE
                                                   CHRISTINE REDELMAN
                                                   Deputies Attorney General
                                                   Indianapolis, Indiana

                                IN THE
                      COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF                )
THE PARENT-CHILD RELATIONSHIP OF:                  )
                                                   )
B.A., Minor Child,                                 (
                                                   )
       and                                         )
                                                   )
A.A., Father,                                      )
                                                   )
       Appellants-Respondents,                     )
                                                   )
                vs.                                )         No. 19A01-1406-JT-257
                                                   )
THE INDIANA DEPARTMENT OF CHILD                    )
SERVICES,                                          )
                                                   )
       Appellee-Plaintiff.                         )

                       APPEAL FROM THE DUBOIS CIRCUIT COURT
                          The Honorable William E. Weikert, Judge
                               Cause No. 19C01-1307-JT-153

                                       December 19, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION
MAY, Judge
           A.A. (Father) appeals the termination of his parental rights to B.A. (Child). He asserts

the Department of Child Services (DCS) did not prove by clear and convincing evidence that

there was a reasonable probability the conditions resulting in Child’s removal would not be

remedied, continuation of the parent-child relationship posed a threat to Child, termination is

in Child’s best interests, and there existed a satisfactory plan for the care and treatment of

Child. We affirm.

                              FACTS AND PROCEDURAL HISTORY

           On June 14, 2012, when Child was approximately two years old, DCS received a

report that, among other things, the trailer where Child was living did not have water or

electricity, that trailer smelled like rotten food and was covered in trash, the parents1 were

using alcohol and an illegal substance, and the family was in the process of being evicted.

DCS discovered the trailer was very hot, without utilities, and littered with trash. There were

flies on Child that were “getting into his mouth.” (Father’s Addendum at 11.)

           DCS began an Informal Adjustment (IA) around that time. The parents had trouble

with employment, finances, and maintaining housing, and there were domestic violence

issues. The IA was closed and Child was removed on October 18, 2012, after his parents

were involved in a domestic violence incident involving a knife.

           DCS filed a petition on October 22, 2012 to declare Child a Child in Need of Services

(CHINS). On October 25, 2012, Child was adjudicated as a CHINS after Mother admitted

that “home conditions were unsafe for a child and domestic violence” occurred in the home.


1
    Mother is not a party to this appeal.
                                                  2
(Id. at 17). Father made the same admission on November 21, 2012, and the juvenile court

affirmed the CHINS adjudication.

       The juvenile court held a dispositional hearing on December 17, 2012. On January 3,

2013, it ordered Father to, among other things, maintain stable housing and income; obey the

law and follow all the terms of his probation; refrain from using drugs and submit to random

drug screens; successfully complete Intensive Family Preservation services; and visit Child.

On April 5, 2013, the juvenile court ordered Father to demonstrate stability and self-

sufficiency in income and housing, and to participate in parent aid services and work to

develop a budget for self-sufficiency.

       On July 9, 2013, DCS filed a Petition for Involuntary Termination of the Parent-Child

Relationship, and a Motion to Cease Services and Visitations. The juvenile court held a

hearing on the Termination Petition on December 28, 2013. On March 21, 2014, the juvenile

court issued written Findings of Fact and Conclusions of Law and an Order terminating

Father’s parental rights to Child. Father filed a Motion to Correct Errors, which the trial

court denied.

                             DISCUSSION AND DECISION

       We review termination of parental rights with great deference. In re K.S., D.S., &

B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.

Instead, we consider only the evidence and reasonable inferences most favorable to the

judgment. Id. In deference to the juvenile court’s unique position to assess the evidence, we

                                              3
will set aside a judgment terminating a parent’s rights only if it is clearly erroneous. In re

L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534
U.S. 1161 (2002).

       When, as here, a judgment contains specific findings of fact and conclusions thereon,

we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). We determine first whether the evidence supports the

findings and second whether the findings support the judgment. Id. “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the juvenile court’s decision, we must affirm. In re L.S., 717 N.E.2d at

208.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666
N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must subordinate the interests

of the parents to those of the child, however, when evaluating the circumstances surrounding

a termination. In re K.S., 750 N.E.2d at 837. The right to raise one’s own child should not

be terminated solely because there is a better home available for the child, id., but parental

rights may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       To terminate a parent-child relationship, the State must allege and prove:

              (A) that one (1) of the following is true:
                     (i) The child has been removed from the parent for at least six
                                              4
                            (6) months under a dispositional decree.
                        (ii) A court has entered a finding under IC 31-34-21-5.6 that
                            reasonable efforts for family preservation or reunification are
                            not required, including a description of the court’s finding,
                            the date of the finding, and the manner in which the finding
                            was made.
                        (iii) The child has been removed from the parent and has been
                            under the supervision of a county office of family and
                            children or probation department for at least fifteen (15)
                            months of the most recent twenty-two (22) months, beginning
                            with the date the child is removed from the home as a result
                            of the child being alleged to be a child in need of services or
                            a delinquent child;
                 (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                            resulted in the child’s removal or the reasons for placement
                            outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                            parent-child relationship poses a threat to the well-being of
                            the child.
                        (iii) The child has, on two (2) separate occasions, been
                            adjudicated a child in need of services;
                 (C) that termination is in the best interests of the child; and
                 (D) that there is a satisfactory plan for the care and treatment of the
                   child.

Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof of these

allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied. If the juvenile

court finds the allegations in the petition are true, it must terminate the parent-child

relationship. Ind. Code § 31-35-2-8.

        Father disputes that DCS proved by clear and convincing evidence2 that there was a


2
 Father also disagrees with some of the Findings of Fact and Conclusions of Law, but he does not make
specific arguments as to the accuracy of those findings and conclusions. Indiana Appellate Rule 46(A)(8)(a)
mandates that the contentions of the appellant on the issues presented “must be supported by citations to
authorities, statutes, and the Appendix or other parts of the Record on appeal relied on.” Failure to present a
cogent argument results in waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind. Ct.
App. 1999).
                                                      5
reasonable probability the conditions resulting in Child’s removal from the home will not be

remedied, and that continuation of the parent-child relationship between Father and Child

posed a threat to the well-being of Child.3 Further, Father denies termination of parent-child

relations was in the best interests of the Child or a satisfactory plan existed for the care and

treatment of Child.

        1.      Reasonable Probability Conditions Would Not Be Remedied

        The trial court must judge a parent’s fitness to care for his child at the time of the

termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010). Evidence of a

parent’s pattern of unwillingness or lack of commitment to address parenting issues and to

cooperate with services “demonstrates the requisite reasonable probability” that the

conditions will not change. Lang v. Starke County OFC, 861 N.E.2d 366, 372 (Ind. Ct. App.

2007), trans. denied. Failure to visit one’s child “demonstrates a lack of commitment to

complete the actions necessary to preserve the parent-child relationship.” Id.

        Here, an IA was started in July 2012 due to parents’ lack of utilities and trouble with

employment, finances, maintaining housing, sanitation, and domestic violence. The IA was

closed unsuccessfully because parents did not abide by the terms of the agreement, and DCS

filed its CHINS petition in October 2012 when Mother and Father were arrested for domestic

violence involving a weapon. As part of the CHINS Dispositional Order, Father was ordered


3
 We note DCS does not have to prove both that there was a reasonable probability the conditions that resulted
in Child’s removal will not be remedied and the continuation of the parent-child relationship between Father
and Child posed a threat to the well-being of Child. The statute is written in the disjunctive, and DCS must
prove either by clear and convincing evidence. Ind. Code § 31-35-2-4. Because there was a reasonable
probability conditions leading to Child’s removal would not be remedied, we need not address whether the
continuation of the parent-child relationship posed a threat to Child’s well-being.
                                                     6
to, among other things, obey the law and follow all the terms of his probation; maintain stable

housing and income; successfully complete Intensive Family Preservation services; and visit

Child. Father did not comply with this order.

       Father pled guilty in November 2012 to Domestic Battery and his probation on that

charge was revoked in May 2013. He pled guilty in July 2013 to Possession of a Synthetic

Drug and Possession of Paraphernalia. Father never progressed toward stable housing. He

lived in multiple locations during these proceedings, including a rented trailer without

electricity from which he was evicted, a friend’s home, a friend’s apartment, his paternal

great-grandmother’s home, and five other homes in a few months. Father has not maintained

stable employment; he had five jobs during the pendency of these proceedings and was

unemployed at the time of the termination hearing.

       Father was “guarded” in therapy and his progress was “low.” (Tr. at 18, 76.) He

stopped attending therapy altogether prior to the termination hearing. When Father did

participate in services such as intensive in-home family therapy, he did not demonstrate

progress or an ability to benefit from those services. Father stopped attending visitation and

parent aid sessions. He stopped scheduling visits with Child, and had no contact with Child

after February 2013.

       As Father did not comply with the terms of the Dispositional Order, DCS proved by

clear and convincing evidence that the conditions that resulted in Child’s removal would not

be remedied.

       2.      Child’s Best Interests

                                              7
       In determining what is in a child’s best interests, the juvenile court is required to look

beyond the factors identified by DCS and consider the totality of the evidence. In re A.K.,

924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed. A parent’s historical inability to

provide a suitable environment, along with the parent’s current inability to do so, supports

finding termination of parental rights is in the best interests of the child. In re A.L.H., 774
N.E.2d 896, 990 (Ind. Ct. App. 2002). The recommendations of a DCS case manager and

court-appointed advocate to terminate parental rights, in addition to evidence that conditions

resulting in removal will not be remedied, are sufficient to show by clear and convincing

evidence that termination is in a child’s best interests. In re. J.S., 906 N.E.2d 226, 236 (Ind.

Ct. App. 2009).

       The Family Case Manager testified Father:

       Hasn’t had any contact, seen, interacted . . . done anything with [Child] since
       February of 2012, almost a year. [Child] has grown and developed immensely
       since then and unfortunately wouldn’t know [Father] at this point if he came
       up to him. . . . [Child] has also established a bond with his foster family,
       because that is what he has seen and lived with every day. [Father] has no
       employment. He has no financial way of meeting [Child’s] needs.

(Tr. at 157-58.) The Case Manager testified Father was invited to attend all of Child’s well-

baby checks, but he did not go to any of those appointments.

       The Court Appointed Special Advocate (CASA) testified that, in May 2013 during a

team meeting, Father said he was not going to participate in any more services “if he wasn’t

going to get his child back.” (Id. at 148.) The CASA testified Father had not shown he could

maintain stable housing, provide transportation in case his child got sick, or maintain stable


                                               8
employment.

       The CASA and the Case Manager testified it was their opinion Child’s best interests

would be served by termination of Father’s parental rights and that Child had been living

with his foster family for a while and doing well. They testified Child was two years old and

needed a permanent home, which could not be with Father.

       The juvenile court’s conclusion it was no longer in Child’s best interests to maintain

his relationship with Father was supported by the evidence.

       3.     Satisfactory Plan for Child

       Pursuant to Ind. Code § 31-35-2-4(b)(2)(D), a juvenile court must find there is a

satisfactory plan for the care and treatment of the child. This plan need not be detailed, as

long as it “offers a general sense of the direction in which the child will be going after the

parent-child relationship is terminated.” In re D.D., 804 N.E.2d 258, 268 (Ind. Ct. App.

2004), trans. denied. DCS’s plan for Child is adoption. Adoption is generally a satisfactory

plan for care and treatment of a child following the termination of parental rights. Id. Father

concedes adoption was the DCS plan, but argues Child should have been placed with Child’s

paternal great-grandparents.

       Father argues DCS was incorrect early in the proceedings when it decided not to place

Child with his great-grandmother, instead placing Child with a non-relative foster family.

Previously, when a parent argued the juvenile court was required to consider placing the

child with a relative as an alternative to termination, we rejected that argument:

       In this case, the DCS caseworker testified at the termination hearing that B.M.
       has been living with his god-parents “for about a year,” and that the DCS’ plan
                                              9
       for B.M. is adoption. . . . Because the DCS established a plan for B.M.’s
       adoption, Father’s contention that the trial court erred in failing to consider
       B.M’s placement with B.R. as an alternative to terminating Father’s parental
       rights also fails on this basis.

In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009). The juvenile court did not err in

finding DCS had established a satisfactory plan for Child. See In re D.D., 804 N.E.2d at 268

(adoption is satisfactory plan following termination).

                                     CONCLUSION

       DCS presented sufficient evidence the conditions under which Child was removed

from Father’s care would not be remedied, termination of parental rights was in Child’s best

interest, and there was a satisfactory plan for the care and treatment of Child following

termination. Accordingly, we affirm.

       Affirmed.

BARNES, J., and PYLE, J., concur.




                                             10